EXHIBIT 10.2

 

THE SUBORDINATED INDEBTEDNESS EVIDENCED BY THIS INSTRUMENT IS SUBORDINATED TO
THE PAYMENTS OF CERTAIN SENIOR INDEBTEDNESS TO THE EXTENT SPECIFIED IN THAT
CERTAIN SUBORDINATION AGREEMENT, DATED AS OF MAY 3, 2004, BY AND AMONG ALLIANCE
GAMING CORPORATION, THE SANDS REGENT AND WELLS FARGO BANK, NATIONAL ASSOCIATION.

 

SUBORDINATED PROMISSORY NOTE

DUE MAY 3, 2007

 

$920,000.00    May 3, 2004

 

SECTION 1. Payment Obligation. The Sands Regent, a Nevada corporation (herein
called the “Company”), for value received, hereby promises to pay to the order
of Alliance Gaming Corporation, a Nevada corporation (“Lender”) or its assigns
(hereinafter referred to as the “Holder”), the principal sum of $920,000.00
(nine hundred and twenty thousand dollars), or so much thereof as remains
outstanding from time to time and interest thereon as provided below. Payment of
the principal of and interest on this Subordinated Note will be made in currency
of the United States of America as at the time of payment is legal tender for
payment of public and private debts.

 

SECTION 2. Definitions. As used herein, the following terms will be deemed to
have the meanings set forth below:

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close.

 

“Change of Control” means (a) means a merger, consolidation, tender offer,
recapitalization, reorganization, issuance by the Company, or sale by a
stockholder of, capital stock (or indebtedness convertible into capital stock)
of the Company, exchange offer or other transaction, in each case, as a result
of which the stockholders of the Company prior to such transaction would hold
less than 20% of the voting power of the surviving or resulting entity (or its
direct or indirect parent) immediately following the consummation of such
transaction or (b) a sale of all or substantially all of the assets of the
Company in one transaction or a series of related transactions.

 



--------------------------------------------------------------------------------

“Company” has the meaning set forth in the introductory paragraph of this
Subordinated Note and includes any Person that succeeds to or assumes the
obligations of the Company under this Subordinated Note.

 

“Coupon Rate” means 11% per annum, computed on the basis of a 365-day year.

 

“Insolvency Proceeding” means, with respect to any Person, (a) any case, action
or proceeding with respect to such Person before any court or other governmental
agency or authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of its creditors
generally or any substantial portion of its creditors, in either case undertaken
under U.S. Federal, state or foreign law, including the Bankruptcy Code.

 

“Maturity Date” means May 3, 2007.

 

“Subordinated Note” means this subordinated promissory note issued by the
Company.

 

“Person” means any person, corporation, general or limited partnership, joint
venture, trust, limited liability company, association or other entity or
organization, including a government or political subdivision or any agency or
instrumentality thereof.

 

“Stock Purchase Agreement” means the Stock Purchase Agreement between the
Company, Holder and APT Games, Inc., a Nevada corporation dated as of December
5, 2003.

 

“Supply Agreement” means the Supply Agreement entered into by the Company and
Bally Gaming, Inc. on May 3, 2004 pursuant to the Stock Purchase Agreement.

 

“Triggering Event” means:

 

(a) failure by the Company to make any payment hereunder when due and payable;
or

 

(b) the Company (i) ceases or fails to be solvent, or generally fails to pay, or
admits in writing its inability to pay, its debts as they become due, subject to
applicable grace periods, if any, whether at stated maturity or otherwise; (ii)
voluntarily ceases to conduct its business in the ordinary course; (iii)
commences any Insolvency Proceeding with respect to itself; or (iv) takes any
action to effectuate or authorize any of the foregoing; or

 

(c) (i) any involuntary Insolvency Proceeding is commenced or filed against the
Company, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of the Company’s assets
or

 

2



--------------------------------------------------------------------------------

properties, and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within 60 days after commencement, filing or
levy; (ii) the Company admits the material allegations of a petition against it
in any Insolvency Proceeding, or an order for relief (or similar order under
non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the Company
acquiesces in the appointment of a receiver, trustee, custodian, conservator,
liquidator, mortgagee in possession (or agent therefor), or other similar person
for itself or a substantial portion of its assets, property or business; or

 

(d) the occurrence of a Change of Control.

 

“Triggering Event Rate” means a per annum interest rate equal to three
percentage points above the Coupon Rate.

 

SECTION 3. Payments.

 

(a) The principal amount of this Subordinated Note may be repaid from time to
time at the option of the Company without penalty or premium. The foregoing
notwithstanding, the entire unpaid principal balance of this Subordinated Note,
together with all accrued and unpaid interest thereon, shall be repaid in full
on the Maturity Date.

 

(b) Interest payable hereunder on the outstanding principal balance hereof shall
be due and payable, in arrears, quarterly on the first day of each such quarter,
commencing June 30, 2004, and thereafter until the principal hereof is paid in
full at (a) the Coupon Rate, or (b) upon the occurrence of a Triggering Event
and until the date on which such Triggering Event is cured or waived, at the
Triggering Event Rate.

 

(c) Any payments shall be made to Holder at account no. 990086803 at Bank of
America, routing number 122 400 724 in Las Vegas, Nevada, or at such other
account or accounts or place or to such other party or parties as the Holder of
this Subordinated Note may designate in writing to the Company from time to
time.

 

SECTION 4. Acceleration. Upon the occurrence of a Triggering Event and during
the continuation thereof, the entire principal balance of this Subordinated
Note, together with all accrued and unpaid interest payable hereunder, shall, at
the Holder’s election, immediately become due and payable, without presentment,
notice, or demand of any kind; provided, however, that upon the occurrence of a
Triggering Event under clauses (b) or (c) of said definition, the entire
principal balance of this Subordinated Note, together with all accrued and
unpaid interest payable hereunder shall immediately become due and payable
without any action on the part of the Holder.

 

SECTION 5. Subordination. This Subordinated Note shall be subordinated to all
indebtedness and other obligations owing to Wells Fargo Bank, National
Association, as administrative agent (the “Administrative Agent”) on behalf of
those certain lenders (the “Lenders”) from time to time party to the Credit
Agreement, dated of even date herewith, between the Company, Last Chance, Inc.,
Zante Inc., the Administrative Agent and the Lenders,

 

3



--------------------------------------------------------------------------------

on terms reasonably satisfactory to Holder and the Lenders pursuant to a
subordination agreement between the Company, Holder and Administrative Agent on
behalf of the Lenders.

 

SECTION 6. Miscellaneous.

 

(a) Any notice required by the provisions of this Subordinated Note shall be
given in writing and shall be personally delivered or sent by registered or
certified mail, postage prepaid, return receipt requested to the Holder or the
Company, as follows:

 

If to Holder:   

Alliance Gaming Corporation

6601 South Bermuda Road

Las Vegas, Nevada 89119

Telecopy: (702) 896-7990

Attention: Legal Department

With a copy (which does

not constitute notice) to:

  

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California 90071-3197

Telecopy: (213) 229-7520

Attention: Peter F. Ziegler, Esq.

If to the Company:   

The Sands Regent

345 North Arlington Avenue

Reno, Nevada 98501

Telecopy: (775) 348-6241

Attention: Rob Medeiros

With a copy (which does

not constitute notice) to:

  

Bible Hoy & Trachok

201 W. Liberty Street, 3rd Floor

Reno, Nevada 89501

Telecopy: (775) 786-7426

Attention: David L. Mousel

 

All notices sent in accordance with this section shall be deemed received on the
earlier of the date of actual receipt or three (3) Business Days after the
deposit thereof in the mail.

 

(b) In no event shall the interest rate or rates payable under this Subordinated
Note exceed the highest rate permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable. The Company by
its issuance hereof and the Holder by its acceptance hereof intend to legally
agree upon the rate of interest and manner of payments stated herein; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum rate
allowable under applicable law, then, ipso facto as of the date of this
Subordinated Note, the Company is and shall be liable only for the payment of
such maximum amount as allowed by law, and payment received from the Company in
excess of such legal maximum, whenever

 

4



--------------------------------------------------------------------------------

received, shall be applied to reduce the principal balance of this Subordinated
Note to the extent of such excess.

 

(c) The Company and any endorsers of this Subordinated Note hereby consent to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waive diligence, presentment, protest, demand, and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.

 

(d) THE VALIDITY OF THIS SUBORDINATED NOTE, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE COMPANY AND THE HOLDER HEREOF WITH
RESPECT TO MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEVADA. THE COMPANY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS SUBORDINATED NOTE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND
FEDERAL COURTS LOCATED IN RENO OR, AT THE SOLE OPTION OF THE HOLDER HEREOF, IN
ANY OTHER COURT IN WHICH THE HOLDER SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. THE COMPANY WAIVES, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS PARAGRAPH. THE COMPANY HEREBY FURTHER WAIVES ITS RIGHTS TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
SUBORDINATED NOTE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY, OR OTHERWISE. THE COMPANY REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS SUBORDINATED NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(e) The execution and delivery of this Subordinated Note has been authorized by
the Board of Directors of the Company and by any necessary vote or consent of
the shareholders of the Company.

 

(f) This Subordinated Note shall be freely transferable by either party and
shall be binding upon the successors and assigns of the Company and inure to the
benefit of Holder and its successors, endorsers and assigns.

 

[Remainder of page left intentionally blank.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Subordinated Note
effective as of the date first above written.

 

THE SANDS REGENT,

a Nevada corporation

By:        

--------------------------------------------------------------------------------

Name:

       

--------------------------------------------------------------------------------

Title:

       

--------------------------------------------------------------------------------

 

6